Citation Nr: 0713172	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  95-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), to include the issues 
of entitlement to a rating in excess of 10 percent for PTSD 
from March 4, 1992, through December 22, 1998.

2. Entitlement to an evaluation in excess of 20 percent for a 
right ankle disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from January 1966 to October 
1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) from rating acton by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  In an August 2002 
decision, the Board granted the veteran's claim of 
entitlement to an extension beyond September 30, 1989, for a 
temporary total (100 percent) rating under the provisions of 
38 C.F.R. § 4.30, extending that period to December 31, 1989.  
In that same decision, the Board also denied an evaluation in 
excess of 20 percent for a right ankle disability.  The Board 
deferred a decision as to a third appealed claim for an 
increased evaluation for PTSD, pending additional evidentiary 
development.  The veteran then appealed the Board's August 1, 
2002, decision to the U.S. Court of Appeals for Veterans 
Claims (Court).

In March 2003, the VA General Counsel and the veteran's then 
attorney filed a Joint Motion to vacate the Board's decision 
to the extent that it denied entitlement to a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 beyond 
December 31, 1989, as well as denying an evaluation in excess 
of 20 percent for the veteran's right ankle disability.  
Principally, the parties agreed to remand this matter to the 
Board for further procedural consideration under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Later in March 2003, 
the Court issued an order granting the Joint Motion, vacating 
that part of the Board's August 2002 decision which denied a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30 beyond December 31, 1989, for convalescence following 
1989 surgery; and denying an evaluation in excess of 20 
percent for the right ankle disability, and remanding the 
case to the Board.

The Board notes that, at the time the March 2003 Joint Motion 
was filed, the veteran was represented by Mr. R. Edward 
Bates, Esq.  Subsequently, in July 2003, VA revoked Mr. 
Bates' authority to represent VA claimants.  The veteran was 
informed of this action in correspondence from the Board 
dated in September 2003, at which time he was notified that 
Mr. Bates could no longer be recognized as his 
representative, and was advised of his options regarding 
representation.  Since that time, the veteran has not elected 
to appoint a new representative.  

The claim of entitlement to an evaluation in excess of 50 
percent for PTSD remains an active appeal before the Board, 
but, as previously noted, adjudication of this matter was 
deferred in the August 2002 Board decision.  The claim was 
remanded for additional evidentiary development in October 
2003.  In October 2005 the Board rendered a decision on that 
claim.  The veteran appealed that decision to the Court as 
well.  Mr. Bates again represented the veteran before the 
Court, by filing pleadings before the Court, and being named 
as the attorney for the appellant in an August 2006 Joint 
Motion for Remand, which the Court approved by a Court Order 
in August 2006.  However, Mr. Bates remains barred from 
representing the veteran before VA, and hence before the 
Board.

In December 2003, the Board remanded the increased rating 
claim for an ankle disability and a claim for an extension of 
a temporary total rating beyond December 31, 1989, under 38 
C.F.R. § 4.30, for due process concerns as explained in the 
March 2003 joint motion.  The Board in its October 2005 
decision denied entitlement to a convalescent period pursuant 
to 38 C.F.R. § 4.30 beyond December 31, 1989.  The August 
2006 Joint Motion, approved by the Court, acknowledged that 
the veteran had withdrawn this claim of entitlement to 
extension of the expiration date for this convalescence 
award, and accordingly recommended affirming the Board's 
October 2005 denial of that claim.  The Court, in its August 
2006 Order approving the Joint Motion, did not address this 
claim, and hence implicitly allowed to stand the Board's 
October 2005 decision as to this issue.  That issue having 
been resolved, it is no longer before the Board.

The Board in its October 2005 decision also adjudicated the 
veteran's claim for an evaluation in excess of 20 percent for 
a right ankle disorder.  However, in approving the August 
2006 Joint Motion, the Court also vacated that portion of the 
Board's October 2005 decision, and required remand of the 
right ankle disorder claim for additional development, to 
include a contemporaneous VA examination.  

Accordingly, the claim of entitlement to an evaluation in 
excess of 20 percent for a right ankle disorder is addressed 
in the Remand portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.


FINDINGS OF FACT

1.  For the rating period from March 4, 1992, through June 
12, 1996, the veteran's PTSD was productive of emotional 
tension or other anxiety symptoms productive of mild social 
and industrial impairment.  Over that interval, definite 
impairment in ability to establish and maintain effective and 
wholesome relationships due to his PTSD was not present due 
to any associated reduction in initiative, flexibility, 
efficiency, and reliability.  A distinct, unambiguous, and 
moderately large associated impairment in social and 
industrial functioning was not shown.  

2.  For the rating period beginning June 13, 1996, 
considerable impairment in social and industrial functioning, 
with a large degree of interference as a result of reduced 
flexibility and efficiency, and associated impaired capacity 
to maintain effective or favorable relationships, was 
present.  However, severe impairment in ability to establish 
and maintain effective or favorable relationships, or severe 
impairment in ability to obtain or retain employment were not 
shown.  

3.  For the rating period beginning November 7, 1996, there 
was not occupational and social impairment in most areas, 
such as work, family relations, judgment, thinking, or mood, 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of greater than 10 
percent are met, for the period from March 4, 1992, through 
June 12, 1996.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.132, Diagnostic Code 9411 
(1996) (effective prior to Nov. 7, 1996); 38 C.F.R. §§ 4.2, 
4.7, 4.10 (2006).

2.  The criteria for a disability rating of 50 percent are 
met, but the criteria for a 70 percent disability rating are 
not met, beginning June 13, 1996.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.132, Diagnostic 
Code 9411 (1996) (effective prior to Nov. 7, 1996); 4.130, 
Diagnostic Code 9411 (2006) (effective from Nov. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board notes that the appealed claim for a higher initial 
evaluation for PTSD is downstream of the RO's grant of 
service connection for that disability by the appealed June 
1993 rating action.  For such downstream issues, the VA 
General Counsel has held that a VCAA notice is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The Board accordingly here addresses the VCAA notice 
afforded for the initial service connection claim, and 
subsequent development assistance.  

The VCAA requirements have been fulfilled in this case.  By a 
VCAA letter in September 2004, the veteran was informed of 
the notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for a higher initial evaluation for 
PTSD.  This letter informed of the bases of review and the 
requirements to sustain the claim.  Also by this VCAA letter, 
the veteran was requested to submit evidence in his 
possession.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

The VCAA letter sent to the veteran requested that he inform 
of VA and private medical sources of evidence pertinent to 
his claim, and to provide necessary authorization to obtain 
those records.  It also requested evidence and information 
about symptoms and treatment, and medical records that would 
further the claim.  The veteran did not inform of pertinent 
private treatment records beyond those about which he had 
previously informed, and from which sources the RO had 
already requested records.  Hence, any VA development 
assistance duty under the VCAA to seek to obtain indicated 
pertinent records has been fulfilled.  

The veteran was afforded VA PTSD examinations, as discussed 
below, including most recently in February 2005, adequately 
addressing his PTSD claim.  The medical record amply 
documents his PTSD, including to the extent the veteran 
sought treatment for this disorder and records are thereby 
available.  (As discussed below, for a considerable interval 
from 1998 to the present, the veteran sought little 
evaluation or treatment for his PTSD, and hence scant records 
are available for this time period to consider in this 
claim.)  

By the SSOC in July 2005, following issuance of the VCAA 
letter in September 2004, the veteran was informed of 
evidence obtained in furtherance of his appealed PTSD 
increased rating claim.  The SSOC met the requirements for 
adequate VCAA notice.  Mayfield v. Nicholson, supra. 

The veteran addressed his upstream claim for service 
connection for PTSD by testimony at a March 1992 hearing 
before a Hearing Officer at the RO, a transcript of which is 
of record.  In the course of appeal he submitted statements 
in support of his claim.  By a statement submitted in October 
2003, he informed that he had nothing further to submit.  
There is no indication that the veteran desires to further 
address the PTSD claim on appeal, or that such a desire 
remains unfulfilled.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The case presents no reasonable possibility that additional 
evidentiary requests would further the claim here on appeal, 
as ample and sufficient evidentiary development, inclusive of 
obtaining pertinent VA and private treatment and evaluation 
records, has been undertaken.  See 38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development prior to the current decision.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition to the foregoing "no useful purpose" analysis, 
to whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  To the extent effective date is 
pertinent to the PTSD claim on appeal, it is addressed here 
in the staged ratings assigned by this decision.  See 
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999) (staged 
ratings to be considered for claims for initial evaluations 
with the grant of service connection).  Disability ratings 
are here considered.  Other downstream issues are not 
implicated by this decision, and are not within the ambit of 
the Board's jurisdiction in this case.  See 38 C.F.R. 
§§ 20.101, 20.200.

II.  Increased rating for PTSD

A.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In all cases, the Board attempts to determine 
the extent to which the veteran's disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history. 
38 C.F.R. § 4.2. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Effective November 7, 1996, amendments were made to the 
criteria used in rating mental disorders, which includes 
anxiety disorders and somatization disorders.  The veteran's 
claimed disorder, rated as PTSD, is accordingly evaluated 
under 38 C.F.R. § 4.132, Code 9411, effective prior to 
November 7, 1996; and 38 C.F.R. § 4.130, Code 9411, effective 
as of November 7, 1996.  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of the appeal, VA must consider both the 
former and the current schedular criteria, because the 
amended version may only be applied as of its effective date 
and, before that time, only the former version of the 
regulation may be applied.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114. 

Under the old rating criteria, where the disability is less 
impairing that would warrant a 30 percent evaluation, but 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment, a 10 
percent rating is warranted.  Where there is definite 
impairment in ability to establish and maintain effective and 
wholesome relationships, with symptoms such as reduced 
initiative, flexibility, efficiency, and reliability, 
together producing definite industrial impairment, a 30 
percent rating is warranted.  Where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms reliability, flexibility, and efficiency levels are 
so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assigned.  Where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent rating is assigned.  Where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or where 
the veteran is demonstrably unable to obtain or maintain 
substantially gainful employment, a 100 percent rating is 
assigned.  38 C.F.R. § 4.132, Diagnostic Code (DC)9411 (as in 
effect prior to Nov. 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to construe the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision. 

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  With these considerations in mind, the Board will 
address the merits of the claim at issue.

Under the new criteria, effective from November 7, 1996, 38 
C.F.R. 4.130, DC 9400, a 10 percent rating is assigned where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned in cases of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. 4.130, Diagnostic Code 9400 (2006).  


A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267, quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV) at 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 11 to 20 reflect 
some danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement), or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces), or gross impairment in 
communication (e.g., largely incoherent or mute).  Scores 
ranging from 1 to 10 reflect persistent danger of severely 
hurting self or others (e.g., recurrent violence), or 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act with clear expectation of death.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  


B.  Factual Background and Analysis

A June 1989 VA psychiatric treatment consultation produced a 
finding of "no evidence of a psychiatric disorder."  At an 
October 1989 treatment visit the veteran expressed his 
dissatisfaction with the medical finding that he was not 
depressed.  The examiner elaborated that the veteran lacked 
signs or symptoms of depression, such as crying spells, 
suicidal tendencies, or somatic complaints.  

Upon VA psychiatric examination in January 1991, the veteran 
noted that he had a history of right thigh and ankle injuries 
in a mortar attack in Vietnam, with a post-war work history 
of driving a truck for a company for 22 years until he 
interrupted his employment on medical advice due to 
increasing pain and numbness in the right leg, requiring 
surgery.  The examiner noted that the veteran had reactions 
of anxiety, rage, and homicidality related to or as a result 
of his being denied disability benefits from that employer 
based on an employer-obtained medical opinion.  The veteran 
reported feeling extreme anger and frustration with this 
situation.  

At that January 2001 evaluation, the examiner noted that the 
veteran's speech was loud, threatening, and belligerent, 
focused on this mistreatment by his former employer.  The 
veteran was also noted to mention a moderate preoccupation 
with the Vietnam war, exacerbated by the recent Persian Gulf 
War.  The veteran reported having dreams about Vietnam, but 
not nightmares.  The veteran's recent and remote memory were 
intact, and insight and judgment were "not grossly 
impaired."  The examiner diagnosed an adjustment disorder 
with mixed emotional features, concluding, "His present 
psychological problems appear largely secondary to his 
situational problems."  

At a May 1993 VA psychiatric examination to evaluate the 
veteran's PTSD, the examiner noted the veteran's history of 
Vietnam service including injuries sustained.  The veteran 
reported being chronically anxious with poor sleep since 
discharge from service.  The examiner noted the veteran's 
more recent history of an operation on his right leg in 1989 
which resulted in his being off work for a year from his 
occupation as a truck driver, followed by a second surgery in 
1990, following which his employer did not re-hire him.  The 
veteran was bitter about this loss of employment, with 
treatment at a VA mental health clinic for anxiety and 
depression since 1990.  The veteran reported that he had been 
very depressed and suicidal, but that he was getting over 
this by keeping busy taking care of his house and fishing.  
The veteran complained that authority figures angered him, 
and attributed his second divorce in 1992 to his temper.  

At the May 1993 examination, the veteran had an appropriate 
affect, without detected impairment in orientation or mental 
functioning, and with good insight and judgment.   He denied 
suicidal ideation and homicidal ideation, and the examiner 
found no hallucinations, delusions, or paranoid ideas.  The 
examiner assessed chronic, mild PTSD.  

Upon a VA hospitalization in July 1993 the veteran's mental 
health was again evaluated.  No past psychiatric assessments 
were noted beyond a history of treatment by the veteran's VA 
physician with Prozac over the past two years. The examiner 
assessed a highest GAF in the past year of 81.  The veteran's 
history of wounding in service was noted.  He reported a 
history of difficulty adjusting following service, with a 
history of violent outbursts directed at his supervisor at 
work.  However, he also reported that he had not been able to 
work since 1989 due to right ankle pain following an 
operation in 1989.  The examiner did not indicate any review 
of past psychiatric records or the claims folders.  The 
evaluation was upon referral in the course of the VA 
hospitalization, due to significant PTSD-related complaints.  

Specifically, the veteran then complained of nightmares of 
the Vietnam War, flashbacks, intrusive thoughts, severe 
insomnia, and irritability preventing him from functioning at 
his job.  Sleep was reportedly averaging five hours per day.  
The examiner noted that the veteran's mental state upon 
hospital discharge included good orientation and absence of 
suicidal or homicidal ideation.  The examiner assessed a 
guarded prognosis due to irritability, poor impulse control, 
and lack of concentration, though he judged the veteran 
capable of resuming pre-hospitalization activities.  The 
examiner assessed a GAF of 38, and diagnosed chronic, severe 
PTSD.  

Upon February 1995 and June 1996 VA general medical 
examinations, the veteran's psychiatric condition was noted 
only by a diagnosis of PTSD with insomnia and flashbacks.  
There is no indication that an actual psychiatric evaluation 
was conducted to support these diagnoses.

For a March 1995 VA psychiatric examination, the veteran's 
clinical records and claims folder were noted to have been 
reviewed.  The veteran expressed his belief that he should be 
receiving 100 percent disability due to all the problems he 
was having related to his injuries received in a mortar 
attack in service.  He reported that he had been laid off 
work after 23 years due to inability to stand on his feet for 
prolonged periods, adding that he had a lot of difficulty 
coping since losing his job.  He elaborated that with his 
financial problems he had been unable to socialize, felt 
lonely, and had a great deal of anger toward the government.  
He added that he had sleep impairment, anger outbursts, and 
irritability, as well as physical pain in his leg that also 
impaired his sleep.  He reported that he could not take care 
of his house due to inability to stand for long periods.  He 
also complained that he had occasional flashbacks and 
nightmares of the Vietnam War.  However, he denied symptoms 
of psychosis or major depression, though he reported feeling 
sad and frustrated.  He reported currently living with his 
grown son, and visiting his parents regularly.  On 
examination, speech and thought content were normal, without 
mental disorder symptoms or cognitive impairments detected.  
The examiner assessed mild, chronic PTSD.  

Upon VA psychiatric examination in June 1996 to evaluate his 
PTSD, the veteran reported feeling hopeless and helpless, 
with reduced energy and motivation.  He also reported having 
more war dreams since moving from his house, and more 
thoughts about his injuries.  He denied suicidal and 
homicidal ideation, and denied psychotic symptoms.  The 
veteran was noted to be divorced and living alone, and paying 
child support for his two most recent children.  He reported 
having not received mental health clinic treatment since 
1992.  Upon examination, speech, affect, and thinking were 
unimpaired, and no hallucinations or delusions or paranoia 
were reported or detected.  Mental functioning was also 
intact, with insight and judgment good.  The examiner 
assessed mild to moderate PTSD, and advised the veteran to 
resume mental health treatment for his depressive symptoms 
related to PTSD.  

Upon VA examination in 1997, the veteran's history, including 
of disability retirement in 1989, was noted.  He reported two 
past marriages, with the most recent one ending in 1992, and 
described them as stormy due to difficulty socializing with 
relatives, his temper, and sleep problems.  He also reported 
having frequent arguments with co-workers, and being told by 
supervisors to take time off work after the arguments, which 
would occur approximately three times per week beginning in 
the late 1970s.  He also reported often taking sick leave on 
rainy days because the rain reminded him of Vietnam.  He 
reported that he was criticized at work by his supervisor for 
failing to perform assigned tasks.  He explained that he used 
to daydream a lot about the Vietnam war, and would forget to 
perform these tasks.  He further explained that he felt that 
others at work were criticizing or ridiculing him or accusing 
him of being lazy due to these failures to perform assigned 
tasks.  He contended that at times he had visual 
hallucinations at work with objects changing shape to foliage 
from Vietnam.  He further contended he had found it 
increasingly difficult to do his work due to intrusive 
thoughts of Vietnam, but he also found it difficult to 
tolerate group sessions with other veterans.  He reported not 
going to a VA outreach facility because he could not tolerate 
driving in traffic and the crowded roads in Pittsburgh made 
him nervous and irritable.  He added that he could not 
tolerate crowds, and going to places such as malls.  He 
further complained of chronic pain and restricted mobility 
due to injuries.

The examiner noted that the veteran was reclusive, spending a 
lot of time fishing in a creek by his house.  He reported 
that he no longer went hunting after Vietnam.  He also 
reported other symptoms of avoidance related to the Vietnam 
war.  Upon evaluation, the veteran's affect was subdued and 
at times tearful.  The examiner noted ongoing flashbacks or 
nightmares multiple times weekly, as well as ongoing problems 
with anger control, irritability, and social withdrawal.  

At an April 1998 Pennsylvania State psychiatric disability 
evaluation, in reference to depression, the veteran replied 
that he wrote a lot.  He reported living in a nearby small 
city with his girlfriend.  In reference to thinking of or re-
experiencing Vietnam experiences, he replied that on a rainy 
day he might experience flashbacks, since most of the battles 
he encountered in Vietnam were in the rain.  He also 
explained that he had had some experiences of derealization 
or depersonalization in the past, most recently ten months 
ago.  The examiner, however, found adequate stream of 
thought, though with very concrete thinking, and no language 
impairment.  The examiner noted that the veteran could only 
perform simple arithmetic, and had a limited fund of 
knowledge and some impaired memory.  He also had difficulty 
with impulse control, and difficulties with judgment.  The 
examiner diagnosed PTSD, and assessed that the veteran's 
prognosis was not good.  

At an April 1998 Pennsylvania State disability evaluation 
principally to evaluate the level of impairment due to his 
right lower extremity disability, the veteran's depression 
and stress disorder were noted to be his predominant 
problems, with a poor prognosis due to avoidance of people 
and a focus and preoccupation with these psychiatric 
problems, his Vietnam experiences, and their effect on his 
subsequent life.  

More recent VA treatment records include a treatment in July 
2002 noting complaints of nightmares and intrusive 
recollections of military experiences.  The July 2002 medical 
practitioner assigned a GAF score of 60.  

Upon VA psychiatric examination in February 2005 for 
compensation purposes, the veteran's claims folder was 
reviewed by the examiner, who also endeavored to reconcile 
the VA examination in 1998 with a finding of moderately 
severe PTSD, with subsequent treatment records in 1999 
indicating a controlled condition without use of medications.  
At the examination, the veteran expressed satisfaction with 
the currently assigned 50 percent disability level for his 
PTSD.  He stated that he continued to have sleep 
difficulties, but conceded that these were as much related to 
his leg disorder as to his PTSD.  He did report awakening 
approximately three times per week in a cold sweat.  However, 
he was also noted to be taking a medication to help him 
sleep, and reported that he slept reasonably well.  The 
examiner noted that the veteran was currently depressed due 
to increasing difficulties with his right leg, and associated 
loss of a job as a tractor trailer driver.  The  veteran 
expressed to the examiner that his leg was keeping him from 
working, and he would be employed currently but for that 
condition.  He added that he was currently unemployed and 
living off of Social Security disability.  The examiner noted 
the veteran's history of shell fragment wounds and arthritis, 
both of the right lower extremity.  

Upon that February 2005 psychiatric evaluation, the veteran 
was alert and oriented with normal speech.  Mood was mildly 
to moderately depressed due to issues related to his right 
lower extremity and efforts to convince people that this 
physical condition precluded his working.  Memory and mental 
functioning were found to be intact, without impairments in 
insight or judgment.  The examiner concluded that the 
veteran's PTSD was moderate and reasonably controlled without 
medication.  The examiner also assessed an adjustment 
disorder with depressed mood.  The examiner assigned a GAF of 
65 for the veteran's PTSD, and a GAF of 55-60 when also 
considering the veteran's adjustment disorder associated with 
his right lower extremity condition.  The examiner explained 
that the veteran had distress associated with his life having 
been changed due to his impaired physical functioning.  The 
examiner added that the 55-60 GAF score suggested moderate to 
occasionally moderately severe psychiatric impairment.  
However, the examiner emphasized that the veteran's PTSD 
symptoms were not significantly impairing of his occupational 
functioning, and endorsed the veteran's view that he would be 
working currently but for his right lower extremity 
condition.   

As shown by the above-detailed thorough VA examinations 
informed by clinical interviews and review of the veteran's 
clinical and personal history, the veteran's PTSD in the 
early to mid 1990's was mild, with essentially very little or 
no impairment found on interview and little impairment in 
daily functioning attributable to the veteran's PTSD.  
Examiners generally noted current stressful circumstances 
involving physical impairment, being laid off and not rehired 
from work, being unemployed, financial pressures, and social 
isolation associated with these other environmental 
circumstances.  The veteran's history of physical abuse of 
his family was also noted.  The veteran's divorce from his 
second wife in 1992, who reportedly had been supportive, may 
also have produced mental strain.  

The Board notes the aberrant assessment upon a referral 
evaluation during a July 1993 VA hospitalization, as detailed 
above.  However, that treating psychiatric examiner did not 
note review of any past clinical psychiatric records, and 
apparently relied for his assessment almost entirely on the 
veteran's self-reported significant symptoms including 
insomnia, irritability, nightmares, flashbacks, and intrusive 
thoughts.  Given the inconsistence of that examiner's 
assessment of severe PTSD with those of contemporaneous 
examiners in 1993 and proximate years, and the absence 
indications in that examiner's report that he relied for the 
assessment on a review of past clinical findings and 
conclusions, the Board must view this medical assessment as 
unsupported by other clinical evidence.  Accordingly, 
regarding that examiner's assessment of severe PTSD, the 
Board notes that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  Accordingly, while 
noting that July 1993 psychiatric evaluation, the Board must 
conclude that, absent any supporting clinical evidence, and 
rather in the face of contrary contemporaneous clinical 
evidence, it can give that evaluation little weight in its 
assessment of the severity of the veteran's PTSD during that 
time period.  

The veteran's apparent mental soundness as assessed upon VA 
examinations was judged by the VA examiners to demonstrate 
the mildness of the veteran's diagnosed chronic PTSD, with 
little apparent effect on functioning despite the veteran's 
noted significant situational problems.  This conclusion is 
supported by a assessments made the VA examiners in January 
1991, May 1993, and March 1995.  Based on these findings and 
conclusions, the Board concludes that the weight of the 
medical evidence is against the findings of the veteran's 
treating VA social worker in a letter received in March 1992, 
of  severe PTSD, and against the finding of severe PTSD upon 
VA hospitalization in July 1993.   The assessments of 
severity of PTSD made by the treating social worker and upon 
the July 1993 hospitalization, were not based on a review of 
the complete medical record and claims folder, and hence were 
based on an incomplete or inaccurate picture of the veteran's 
actual mental condition, instead relying on the veteran's 
self-reported history or self-reports of past or ongoing 
symptomatology.  Hence, these treatment assessments of PTSD 
must be afforded considerably less weight with regard to 
their conclusions as to the severity of PTSD.  See 38 C.F.R. 
§ 3.304(f); Cohen. 

"An opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  In this respect, an evaluation for compensation 
purposes, such as those conducted in January 1991, May 1993, 
and March 1995, may generally be considered to be a more 
reliable evaluation of the nature and severity of disability, 
particularly where, as here, the record as a whole supports 
those conclusions of only mild PTSD or minimal symptoms of 
PTSD, and generally does not support the conclusions of 
severe disability made by the social worker in the letter 
received in March 1992, and in the July 1993 hospitalization 
record.  Again, the weight to be afforded these treating 
practitioners' opinions is lessened by the fact that their 
PTSD assessments are not shown to have been based on a full 
review of the claims file or any independent detailed and 
reliable history. See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).

Based on this evidentiary record, as discussed, the Board 
finds that for the rating period from March 4, 1992, through 
June 12, 1996 (the day prior to the June 13, 1996 VA 
examination detailed above), the veteran's PTSD generally met 
the criteria for a 10 percent evaluation, and not a 30 
percent evaluation, under the old rating criteria.  As 
discussed, the Board bases this conclusion on the absence of  
psychiatric evaluations informed by the medical record 
presenting findings of more than mild PTSD, and the presence 
of psychiatric evaluations finding no more than mild PTSD 
when based on a review of the record.  These informed 
evaluations only showed mild social and industrial impairment 
during this period.  

However, later in the 1990s, the veteran's PTSD was noted to 
have progressively worsened, with increased isolation and 
depression, and poorer prognosis.  This increased severity is 
evident in VA evaluations conducted in 1996 and 1997, and 
Pennsylvania evaluations conducted in 1998, as detailed 
above.  The veteran's observed symptoms of PTSD appear to 
have increased, and entered the moderate or moderately severe 
range, with considerable impairment in ability to establish 
and maintain favorable relationships, and/or work capacity 
comporting with considerable industrial impairment due to 
reduced reliability, flexibility, and efficiency, so as to 
warrant a 50 percent rating under the old rating criteria.  

Subsequent treatment records for other conditions were scant 
in their notations concerning psychiatric problems.  A July 
2002 treatment record, as noted, attributed some psychiatric 
impairment to his PTSD.  As the veteran reported at his 
February 2005 VA examination for compensation purposes, he 
has not had any psychiatric treatment, VA or otherwise, since 
1998, only maintaining sporadic contact with the VA mental 
health clinic, with a current prescription for sleeplessness 
prescribed by his VA primary care provider.  Nonetheless, 
findings upon that February 2005 VA examination appear 
consistent with moderately severe PTSD, warranting a 50 
percent evaluation under the old rating criteria.  

Accordingly, the Board concludes that the evidentiary record 
and the findings within the claims folder as a whole more 
nearly approximate the criteria for a 10 percent evaluation 
than a 30 percent evaluation for PTSD under the old rating 
criteria for mental disorders, for the period up to June 12, 
1996.  While some mild social and industrial impairment was 
shown, this was not shown to be definite impairment - a 
distinct, unambiguous, and moderately large degree of such 
impairment was not then shown.  38 C.F.R. §  4.132, 
Diagnostic Code 9411 (1996); VAOPGCPREC 9-93.  

Beginning from the June 13, 1996, VA psychiatric examination, 
the veteran's symptoms of PTSD more nearly approximated the 
criteria for a 50 percent evaluation than that for a 30 or 70 
percent evaluation for PTSD.  Initially, beginning from the 
June 1996 VA examination, a large degree of impairment due to 
depression was observed associated with the veteran's PTSD.  
Later, in more recent years and as reflected upon private 
evaluations in 1998 and VA examination February 2005, 
preoccupation with the war, nightmares, and flashbacks 
apparently also played a role in the veteran's disability due 
to PTSD.  A large degree of impairment continued, with 
considerable impairment due to reduced flexibility and 
efficiency levels associated with his PTSD.  The 
preponderance of the evidence, however, for the period 
beginning June 13, 1996, failed to show severe impairment in 
ability to obtain or retain employment due to his PTSD.  
Severe impairment in social relations or industrial 
functioning due to PSD has not been found by the VA examiners 
and has not been supported by clinical findings.  Rather, 
while associated symptoms were noted to be impairing, both 
the veteran and a recent VA examination acknowledged that 
full employment would be attainable but for the veteran's 
right leg impairment, without a suggestion of severe 
impairment due to PTSD.  Hence, the preponderance of the 
evidence is against assignment of the next higher, 70 percent 
evaluation for PTSD, under the prior rating code, for the 
entire rating period beginning June 13, 1996.  38 C.F.R. 
§ 4.132, DC 9411 (1996).  

Considering the new rating criteria effective from November 
7, 1996, the Board does not find that the veteran's PTSD has 
been shown by the weight of the evidence to have resulted in 
deficiencies in most areas including work, social, family, 
judgment, thinking, and mood.  Suicidal ideation; obsessional 
rituals; illogical, obscure, or irrelevant speech; 
significant panic; debilitating depression; spatial 
disorientation; and neglect of appearance or hygiene have all 
not been shown to be present to any impairing degree.  While 
impaired impulse control has been self-reported with regard 
to conflicts with supervisors when still employed, this was 
not found to result in significant impairment in functional 
areas.  Similarly, while the veteran has self-reported 
difficulties with stress or stressful circumstances, 
significantly disabling incapacity in dealing with stressful 
circumstances has not been found upon examination so as to 
suggest significantly impaired functioning in most areas due 
to inability to cope with stress.  The veteran has alleged 
only limited friendships with significant self-isolation, but 
he has reported maintaining a relationship with a girlfriend 
as well as some family members, and has not reported 
significant conflicts or altercations beyond those alleged 
instances of conflicts with supervisors while still employed.  
Even by his own statements, and consistent with findings upon 
examinations, a 50 percent evaluation, and not more, appears 
warranted under the new criteria, based on reduced 
reliability and productivity due to symptoms including some 
impaired memory, impaired mood, and difficulties with social 
and work relationships.  Hence, the Board finds that the 
preponderance of the evidence is against assignment of the 
next higher, 70 percent evaluation under the new rating 
criteria for mental disorders.  38 C.F.R. § 4.130, DC 9400.  

The Board has considered the GAF scores assigned by examiners 
over the appeal period, and notes that they generally comport 
with findings, as discussed, of mild symptoms in the GAF 
range of 61 to 70 in the period prior to the June 1996 VA 
examination, with the exception of those GAF scores assigned 
at aberrant evaluations not informed by a review of the 
record, as discussed.  More recently, from 1996 to the 
present, GAF scores around the 51 to 60 range, comporting 
with moderate symptoms including those associated with 
anxiety and difficulty with social and occupational 
interactions, are consistent with other psychiatric findings 
during that more recent interval, and with the level of 
disability here arrived at with the assignment of a 50 
percent rating under the older rating criteria for mental 
disorders.    

The Board has considered the numerous contentions by the 
veteran and his representative, as well as some other lay 
statements, to the effect that the veteran's PTSD is severe 
in its symptoms or otherwise preclusive of employment.  
However, those lay statements cannot serve as medical 
evidence to support the claim.  Questions of clinical 
severity of the veteran's PTSD are medical questions, and lay 
opinion in answer to such questions are not probative.  
Espiritu, supra.  

Hence, upon a careful review and weighing of all probative 
evidence, the Board concludes that the evidence preponderates 
against the assignment of a higher rating than the 10 percent 
assigned for the rating period up to June 12, 1996.  The 
Board further concludes that the evidentiary record 
preponderates in favor of a 50 percent evaluation for PTSD 
beginning from June 13, 1996, but preponderating against 
assignment of a still higher evaluation for PTSD over that 
interval.  Thus, this decision awards an increase from that 
assigned by the RO, from 10 to 50 percent disabling, only for 
the period from June 13, 1996, through December 22, 1998, 
with the RO having already assigned a 50 percent evaluation 
for PTSD beginning from December 23, 1998.  

The Board has reviewed the entire record and finds that the 
disability ratings for PTSD assigned by virtue of this 
decision reflect accurately the disability level for the 
entire rating interval beginning from the March 4, 1992, date 
of the grant of service connection for PTSD, which is the 
beginning of the claim/appeal period.  Thus, the Board 
concludes that additional staged ratings for this disorder 
are not warranted.  Fenderson v. West, 12 Vet. App Vet. App. 
119 (1999).

ORDER

An initial disability rating in excess of 10 percent for PTSD 
from March 4, 1992, through June 12, 1996, is denied.

An initial disability rating of 50 percent for PTSD from June 
13, 1996, to December 22, 1998 is granted.  

An initial disability rating in excess of 50 percent for PTSD 
from June 13, 1996, to the present is denied.


REMAND

The parties to the August 2006 Joint Motion for Remand agreed 
that a more contemporaneous evaluation than the one conducted 
in 2001 is required to address the veteran's right ankle 
disorder.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In addition, the veteran should be provided adequate notice, 
opportunity to respond, and assistance in further development 
of his claim.  See Hilkert v. West, 12 Vet. App. 145, 151 
(1999), citing Thurber v. Brown, 5 Vet. App. 119, 122 (1993).  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should send another VCAA notice 
letter specifically addressing the 
increased rating claim here remanded. 

a.  The veteran should be specifically 
asked to provide information of 
treatment since 2001 for his right 
ankle disorder, and to provide 
appropriate authorization to obtain all 
indicated records.  He should also be 
asked to submit all relevant evidence 
he has, and should be informed that it 
is ultimately his responsibility to see 
that pertinent evidence is obtained.  

b.  The RO should undertake any 
indicated development including based 
on any response from the veteran, as 
part of the duty to assist.

2.  Thereafter, the veteran should be 
afforded an orthopedic examination to 
ascertain the nature and extent of his 
right ankle disorder.  All necessary tests 
should be conducted.  The claims folder 
must be made available to the examiner for 
review in association with the 
examination.  

a.  The examiner should address the 
nature and extent of this disability, 
as contrasted with other conditions or 
symptoms due to any other causes which 
may affect functioning of the veteran's 
right foot or leg, and his functioning 
use of that extremity.  In so doing, 
the examiner should review the service 
and post-service treatment records, as 
well as records of examinations 
conducted.  

b.  The examiner must address ranges of 
painless motion of the right ankle.  
Any pain with motion or pain with other 
functional use should be noted.  
Regarding any limitation of motion 
found, the examiner should comment on 
the presence or absence of associated 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, and the functional loss 
resulting from any such manifestations.  

c.  Any weakness or impairment in 
weight-bearing or special functions 
associated with the ankle should be 
addressed, including the extent to 
which this results in greater ankle 
disability.  

d.  A complete rationale, supported by 
medical evidence, should be provided 
for all opinions expressed.  If some 
questions cannot be answered without 
resorting to pure speculation, this 
should be stated.

3.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If any of the 
benefit by the remanded claim is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


